OPINION

Per Curiam:

On this appeal the appellants claim that the district court failed to award them money damages proven to have been sustained as a result of a theft of personal property from their home. The insurance policy limited liability to an amount not exceeding what it would cost to repair or replace the'property *416with material of like kind and quality. The stolen items were replaced. With this limitation in mind the court based its damage award upon the value of the replaced items for which the appellants had documentary proof. We find no error in the court’s determination of damages. Roswell Trailers, Inc. v. Potomac Ins. Co., 576 P.2d 1133 (N.M. 1978).
Affirmed.1

 The Governor designated the Honorable Michael Fondi, Judge of the First Judicial District, to sit in the place of the Honorable John Mowbray, Chief Justice, who was disqualified. Nev. Const. art. 6 § 4.